                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ERIKA L. MAYALL,

                      Plaintiff,
                                                        CIVIL ACTION
       v.                                               NO. 17-4146

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                      Defendant.


                                      ORDER

      AND NOW, this 22nd day of January, 2019, upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review (ECF No. 16),

Defendant’s Response (ECF No. 17), Plaintiff’s Reply (ECF No. 20), Chief Magistrate

Judge Caracappa’s Report and Recommendation (ECF No. 23), Petitioner’s Objections

(ECF No. 26), Defendant’s Response (ECF No. 28) and the Administrative Record (ECF

No. 11), it is hereby ORDERED that:

      1. Plaintiff’s objections are OVERRULED;

      2. Magistrate Judge Caracappa’s Report and Recommendation is APPROVED

            and ADOPTED;

      3. Plaintiff’s request for review is DENIED;

      4. The Commissioner of Social Security’s decision is AFFIRMED; and

      5. The Clerk of Court shall CLOSE this case.

                                                     BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J
